DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Newly amended claims 23, 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In the response filed 8/23/2021 (prior to examination on the merits), claim 1 was amended to the specific cell types of Klebsiella and Escherichia coli and metabolites distinguishing Klebsiella from Escherichia coli.  In the same response, newly added claims 23 and 25 provided these cell types as well as other cell types and their respective carbohydrate metabolites.  In the instant response, however, Applicant amended claims 23 and 25 where they no longer cover this specific distinction of Klebsiella and Escherichia coli and are now directed to other species of cell types that are not consistent to the distinctions provided in claim 1, where claims 23, 25 and 26 no longer read on the originally presented species.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23, 25 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R. § 1.142(b) and MPEP § 821.03.

Formal Matters
Applicant’s response and amendments filed 4/5/2022, which amended claims 1, 21, 23 and 25, and cancelled claims 22 and 24, has been entered.  Claims 1, 3, 4, 6, 7, 20, 21, 23, 25 and 26 are pending.  As noted above, claims, 23, 25 and 26 have been withdrawn from further consideration as being directed to a non-elected species.  Claims 1, 3, 4, 6, 7, 20 and 21 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejections - Withdrawn
The rejection of claims 1, 21, 22 and 24 under 35 U.S.C. § 112(a), written description, has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claims 22 and 24.
The rejection of claim 24 under 35 U.S.C. § 112(b) has been withdrawn in view of cancellation of this claim. 
The rejection of claim 22 under 35 U.S.C. § 103 as being unpatentable over Palama, as applied to claims 1, 4, 6 and 7, further in view of Smart (Nature Protocols, Vol. 5, No. 10, pp.1709-1729; 2010) and Ammons (Journal of Proteome Research, Vol. 13, pp. 2973-2985; 2014), has been withdrawn in view of cancellation of this claim. 
The rejection of claims 23-26 under 35 U.S.C. § 103 as being unpatentable over Palama, as applied to claims 1, 4, 6 and 7, further in view of Villas-Boas (Analytical Biochemistry, Vol. 349, pp. 297-305; 2006; “Boas”) as evidenced by Monget (U.S. Patent No. 5,336,600; 1994), has been withdrawn in view of Applicant’s claim amendments to claims 23 and 25 (and the cancellation of claim 24), where claims 23, 25 and 26 are now withdrawn from further examination and make the rejection moot.  

Claim Rejections - 35 U.S.C §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejection - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 7 remain rejected under 35 U.S.C. §§ 102(a)(1) as being anticipated by Palama et al. (Analyst; Vol. 141, pp. 4558-4561, Supplemental pages 1-7; 6/16/2016; cited in the IDS dated 9/12/2019).
Regarding claim 1, Palama teaches methods for identifying a cell type, where the method is based on a nuclear magnetic resonance (NMR)-based metabolomics strategy for rapid discrimination and identification of several bacterial species, which relies on untargeted metabolic profiling of supernatants from bacterial culture media (Abstract).  Bacterial species (Gram negative: Escherichia coli, Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis and Staphylococcus aureus) can be well discriminated from multivariate statistical analysis, opening new prospects for NMR applications to microbial clinical diagnosis (Abstract).  

    PNG
    media_image1.png
    189
    360
    media_image1.png
    Greyscale


Palama teaches improving the characterization of bacterial isolates is of key interest to public health to be able to adapt suitable antibiotherapies to infections and thus prevent the development of multiple-drug resistance (page 4558, column 1, paragraph 1).  Technological developments have given birth to automated systems where matrix-assisted laser desorption ionization-time of flight (MALDI-TOF) mass spectrometry (MS) has evolved into a rapid and highly reliable analytical tool for the characterization of micro-organisms in clinical laboratories (page 4558, column 2, paragraph 1).  Other emerging novel diagnostic approaches have been applied to bacterial studies like, among others, genomic analysis, biochemical sensors, mass spectrometry, infrared and Raman spectroscopy (page 4558, column 2, paragraph 1).  
Palama teaches using NMR spectroscopy to study bacteria, where NMR is a powerful technique that has the advantages of being nondestructive, intrinsically quantitative and information-rich with respect to the determination of molecular structures, especially in the context of complex mixture analyses such as bio-fluids (page 4558, column 2, paragraph 1).  NMR has thus been successfully used to investigate intra- and extracellular bacterial composition or metabolic pathways (page 4558, column 2, paragraph 1).  Metabolic foot printing approaches (such as extracellular metabolomics analyses that depict the detailed uptake and excretion of nutrients) can provide powerful avenues for microbial clinical diagnosis (page 4558, column 2, paragraph 1).  
With regards bacterial identification, It is known in the art that tailored analysis for the detection of given species in culture media or in bio-fluids from urinary tract infection (UTI) patients has been described, which relies on the targeted detection of one or several metabolite markers, as well as NMR targeted profiling of metabolites in culture media as a method to discriminate Gram positive vs. negative bacteria (page 4558, column 2, paragraph 1; i.e. taking and incubating a sample in a growth medium with substrate then analyzing the culture medium and identifying the bacteria by chemical means).  
Regarding claims 1, 4, 6 and 7, Palama teaches a novel and generic strategy to identify bacterial species by untargeted investigation of their exo-metabolome (i.e., the metabolite footprints detected in culture media; page 4559, column 1, paragraph 1).  A schematic workflow of this NMR-based metabolomics approach is depicted in Fig. 1. 

    PNG
    media_image2.png
    744
    979
    media_image2.png
    Greyscale

Palama teaches that bacterial species (Gram negative: Escherichia coli, Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis, Staphylococcus aureus) that are most frequently responsible for urinary tract infections were cultured without agitation in a liquid Mueller Hinton medium until their specific exponential phase times (page 4559, column 1, paragraph 1).  
In view of the above figure, the Palama supplemental information teaches that for bacteria culture and sample preparation, clinical isolates of bacterial species were thawed and pre-cultured in columbia agar + Sheep blood (i.e., growth medium; supplemental page 1, experimental procedure).  The species were then cultured in Mueller-Hinton (MH) liquid medium until exponential phase (supplemental page 1, experimental procedure; pretreating and incubating the sample in growth medium). Palama teaches the sample inoculum is then incubated at 37°C in MH liquid medium (5mL; supplemental page 1, experimental procedure; diluting the sample in growth medium where the growth medium has a temperature above ambient).  From the same inoculum, 1mL of the culture medium is collected at time T0 (beginning of incubation), Te (mid exponential phase), Te+1h and Te+2h, in Eppendorf tubes (supplemental page 1, experimental procedure).  Each sample is then centrifuged and supernatants are collected in Eppendorf tubes and stored at -80°C until NMR analysis (supplemental page 1, experimental procedure).
With regard to the components within the growth medium, it is noted that the originally filed specification (page 25, paragraph 4) indicates that Mueller Hinton medium comprises both beef extract and casein hydrolysate as well as starch.  Beef extract and casein hydrolysate (hydrolyzed protein that are peptides and amino acids) with comprise amino acids such as histidine, methionine, threonine and serine, while starch is a polymer comprising glucose units.  In view of the above, the Mueller Hinton medium will comprise the additional claimed components, such as glucose, as indicated in claim 1.
Regarding claims 1, 4, 6 and 7, Palama teaches that the centrifuged medium from each sample was diluted in preparation for NMR analysis (page 4559, column 1, paragraph 1).  NMR profiles were acquired for each sample, where for NMR data is acquired and processed (Supplemental page 2, NMR analysis).  A total number of 576 samples were profiled in this study, where a representative NMR spectrum for an E. coli supernatant culture media sample is provided below (page 4559, column 1, paragraph 2): 

    PNG
    media_image3.png
    560
    2042
    media_image3.png
    Greyscale

It is noted that the above spectra includes peaks for glucose, histidine and succinate (Fig. 2 and supplemental Table S3).  In view of the above, the cell type is identified as Escherichia coli, where there is only a succinate peak present in the culture media post incubation.  
Further, with regard to claim 7, in view of supplemental Fig. S2 which provides a Mueller Hinton medium only NMR profile (media blank), the NMR profile of the media blank can be directly compared against the Escherichia coli NMR profile where succinate is increased in the Escherichia coli profile.
Palama teaches that analysis of the score and loading plots also show that E. coli has a higher amount of acetate, formate and succinate (page 4560, column 1, paragraph 1).  Further, the results show that the concentration of end-products of fermentation in the culture media (e.g., acetate, lactate, formate, succinate and ethanol) under anaerobic conditions significantly contribute to the determination of the bacterial species where succinate was shown to discriminate Gram positive and negative infections (page 4560, column 1, paragraph 1).  
In view of the above, Palama anticipates claims 1, 4, 6 and 7.

Response to Arguments

Applicant argues that Palama can not anticipate claim 1 since it does not teach anything with respect to either Klebsiella or the exo-metabolite urocanate (Reply, page 7).  Applicant’s arguments have been fully considered and found not persuasive.  
With respect to Applicant’s argument that Palama does not teach that urocanate is not present in Palama (Reply, page 7), this is not persuasive since Palama does teach that urocanate is not present in the NMR spectroscopy data for E. coli, or at least did not identify a resonance within the NMR data attributable to urocanate.  That is, there is sufficient evidence within the Palama NMR spectroscopy data that urocanate is not present in any appreciable amounts in the sample.
Further, the claim indicates analyzing the growth medium to “determine if” the growth medium contains metabolites, and subsequently indicates identification of a bacterial species “if” the metabolite (e.g., urocanate) is present or absent from the sample, which implies that the growth media being analyzed might, or, might not have the particular metabolites in the analyzed sample to do the identification of the bacteria.  That is, based on construing the scope of the claim, when the claim indicates it is determining “if” the growth medium contains urocanate and does not say that the sample “has” to contain urocanate, then the determination is made whether the sample does or does not have that metabolite, which means that the sample might contain urocanate or it might not. 
Further, the claim does not exclude an indirect analysis, where absence of a metabolite (e.g., urocanate) provides identification of a bacteria that does not contain urocanate.  Palama teaches that a sample was analyzed and based on the NMR spectroscopy data, there is succinate present in the sample and no indication of urocanate, which is indicative of E.coli in the sample and meets the limitations within the claim.
Accordingly, the rejection is maintained.

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 3 remains rejected under 35 U.S.C. § 103 as being unpatentable over Palama, as applied to claims 1, 4, 6 and 7, above, further in view of Hoerr et al. (BMC Microbiology, Vol. 16, No. 82, pp. 1-14; 2004; cited in the IDS dated 3/15/2021).  
The teachings of Palama are set forth above (expressly incorporated herein) and anticipate claims 1, 4, 6, and 7. 
That is, regarding claim 1, Palama teaches methods for identifying a cell type, where the method is based on a nuclear magnetic resonance (NMR)-based metabolomics strategy for rapid discrimination and identification of several bacterial species, which relies on untargeted metabolic profiling of supernatants from bacterial culture media (Abstract).  Bacterial species (Gram negative: Escherichia coli, Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis and Staphylococcus aureus) can be well discriminated from multivariate statistical analysis, opening new prospects for NMR applications to microbial clinical diagnosis (Abstract).  

    PNG
    media_image1.png
    189
    360
    media_image1.png
    Greyscale


Palama teaches improving the characterization of bacterial isolates is of key interest to public health to be able to adapt suitable antibiotherapies to infections and thus prevent the development of multiple-drug resistance (page 4558, column 1, paragraph 1).  Technological developments have given birth to automated systems where matrix-assisted laser desorption ionization-time of flight (MALDI-TOF) mass spectrometry (MS) has evolved into a rapid and highly reliable analytical tool for the characterization of micro-organisms in clinical laboratories (page 4558, column 2, paragraph 1).  Other emerging novel diagnostic approaches have been applied to bacterial studies like, among others, genomic analysis, biochemical sensors, mass spectrometry, infrared and Raman spectroscopy (page 4558, column 2, paragraph 1).  
Palama teaches using NMR spectroscopy to study bacteria, where NMR is a powerful technique that has the advantages of being nondestructive, intrinsically quantitative and information-rich with respect to the determination of molecular structures, especially in the context of complex mixture analyses such as bio-fluids (page 4558, column 2, paragraph 1).  NMR has thus been successfully used to investigate intra- and extracellular bacterial composition or metabolic pathways (page 4558, column 2, paragraph 1).  Metabolic foot printing approaches (such as extracellular metabolomics analyses that depict the detailed uptake and excretion of nutrients) can provide powerful avenues for microbial clinical diagnosis (page 4558, column 2, paragraph 1).  
With regards bacterial identification, It is known in the art that tailored analysis for the detection of given species in culture media or in bio-fluids from urinary tract infection (UTI) patients has been described, which relies on the targeted detection of one or several metabolite markers, as well as NMR targeted profiling of metabolites in culture media as a method to discriminate Gram positive vs. negative bacteria (page 4558, column 2, paragraph 1; i.e. taking and incubating a sample in a growth medium with substrate then analyzing the culture medium and identifying the bacteria by chemical means).  
Regarding claims 1, 4, 6 and 7, Palama teaches a novel and generic strategy to identify bacterial species by untargeted investigation of their exo-metabolome (i.e., the metabolite footprints detected in culture media; page 4559, column 1, paragraph 1).  A schematic workflow of this NMR-based metabolomics approach is depicted in Fig. 1. 

    PNG
    media_image2.png
    744
    979
    media_image2.png
    Greyscale

Palama teaches that bacterial species (Gram negative: Escherichia coli, Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis, Staphylococcus aureus) that are most frequently responsible for urinary tract infections were cultured without agitation in a liquid Mueller Hinton medium until their specific exponential phase times (page 4559, column 1, paragraph 1).  
In view of the above figure, the Palama supplemental information teaches that for bacteria culture and sample preparation, clinical isolates of bacterial species were thawed and pre-cultured in columbia agar + Sheep blood (i.e., growth medium; supplemental page 1, experimental procedure).  The species were then cultured in Mueller-Hinton (MH) liquid medium until exponential phase (supplemental page 1, experimental procedure; pretreating and incubating the sample in growth medium). Palama teaches the sample inoculum is then incubated at 37°C in MH liquid medium (5mL; supplemental page 1, experimental procedure; diluting the sample in growth medium where the growth medium has a temperature above ambient).  From the same inoculum, 1mL of the culture medium is collected at time T0 (beginning of incubation), Te (mid exponential phase), Te+1h and Te+2h, in Eppendorf tubes (supplemental page 1, experimental procedure).  Each sample is then centrifuged and supernatants are collected in Eppendorf tubes and stored at -80°C until NMR analysis (supplemental page 1, experimental procedure).
With regard to the components within the growth medium, it is noted that the originally filed specification (page 25, paragraph 4) indicates that Mueller Hinton medium comprises both beef extract and casein hydrolysate as well as starch.  Beef extract and casein hydrolysate (hydrolyzed protein that are peptides and amino acids) with comprise amino acids such as histidine, methionine, threonine and serine, while starch is a polymer comprising glucose units.  In view of the above, the Mueller Hinton medium will comprise the additional claimed components, such as histidine and glucose, as indicated in claim 1.
Regarding claims 1, 4, 6 and 7, Palama teaches that the centrifuged medium from each sample was diluted in preparation for NMR analysis (page 4559, column 1, paragraph 1).  NMR profiles were acquired for each sample, where for NMR data is acquired and processed (Supplemental page 2, NMR analysis).  A total number of 576 samples were profiled in this study, where a representative NMR spectrum for an E. coli supernatant culture media sample is provided below (page 4559, column 1, paragraph 2): 

    PNG
    media_image3.png
    560
    2042
    media_image3.png
    Greyscale

It is noted that the above spectra includes peaks for glucose, histidine and succinate (Fig. 2 and supplemental Table S3).  In view of the above, the cell type is identified as Escherichia coli, where there is only a succinate peak present in the culture media post incubation.  
Further, with regard to claim 7, in view of supplemental Fig. S2 which provides a Mueller Hinton medium only NMR profile (media blank), the NMR profile of the media blank can be directly compared against the Escherichia coli NMR profile where succinate is increased in the Escherichia coli profile.
Palama teaches that analysis of the score and loading plots also show that E. coli has a higher amount of acetate, formate and succinate (page 4560, column 1, paragraph 1).  Further, the results show that the concentration of end-products of fermentation in the culture media (e.g., acetate, lactate, formate, succinate and ethanol) under anaerobic conditions significantly contribute to the determination of the bacterial species where succinate was shown to discriminate Gram positive and negative infections (page 4560, column 1, paragraph 1).  
Although Palama teaches the above, Palama does not teach determining resistance of the cell to a toxin, where after identifying the cell type, the cell is incubated in a toxin-containing growth medium and then analyzing the incubated toxin-containing growth medium by chemical analysis to determine a toxin-affected level of one or more further metabolites in the incubated toxin-containing growth medium.  Further Palama does not teach determining resistance of the cell to the toxin by comparison of the toxin- affected levels of the one or more further metabolites with the reference metabolite profiles for the cell that are indicative of toxin-resistance.
In light of Palama, Hoerr teaches than in an urgent need to discover novel antibiotic scaffolds, the application of pattern recognition techniques to identify molecular fingerprints in ‘omics’ studies has emerged as an important tool in biomedical research and laboratory medicine to identify pathogens, to monitor therapeutic treatments or to develop drugs with improved metabolic stability, toxicological profile and efficacy (Abstract).  Hoerr teaches that that a combination of metabolic intracellular fingerprints and extracellular footprints provide a more comprehensive picture about the mechanism of action of novel antibiotics in drug discovery programs (Abstract).  
In an attempt to integrate the metabolomics approach as a classification tool in the drug discovery processes, Hoerr teaches using quantitative NMR spectroscopy to study the metabolic response of Escherichia coli cultures to different antibiotics (Abstract; i.e., determining resistance to the cell to a toxin).  The effects of five different and well-known antibiotic classes on the bacterial metabolome were investigated both by intracellular fingerprint and extracellular footprint analysis (Abstract; cell is incubated with the toxin in the growth medium).  The metabolic fingerprints and footprints of bacterial cultures were affected in a distinct manner and provided complementary information regarding intracellular and extracellular targets such as protein synthesis, DNA and cell wall (Abstract; analyzing the incubated toxin containing growth medium by chemical analysis; see also Figs. 1 and 4).  Hoerr teaches that MIC (minimum inhibitory concentration) values were determined for E. coli for all antibiotics in defined medium to characterize their antimicrobial susceptibility (page 2, column 2, last paragraph; Table 2, Fig. 4b; i.e. determining the toxin-affected level of one or further metabolites in the growth medium.
While cell cultures affected by antibiotics that act on intracellular targets showed class-specific fingerprints, the metabolic footprints differed significantly only when antibiotics that target the cell wall were applied (Abstract).  In addition, using a training set of E. coli fingerprints extracted after treatment with different antibiotic classes, the mode of action of streptomycin, tetracycline and carbenicillin could be correctly predicted (Abstract).  
Hoerr teaches that the metabolic profiles of E. coli treated with antibiotics with intracellular and extracellular targets could be separated in fingerprint and footprint analysis, respectively, and provided complementary information (Abstract).  Based on the specific fingerprints obtained for different classes of antibiotics, the mode of action of several antibiotics could be predicted (Abstract; Table 1; Figs. 1 and 4b; i.e., determining resistance of the cell to the toxin by comparison of the toxin-affected levels of the one or more further metabolites with the reference metabolite profiles for the cell that are indicative of toxin-resistance).  
A person of ordinary skill in the art would have been motivated to add the NMR metabolomic methods of Hoerr to NMR metabolomic methods of Palama, since both references are involved with the field of microbiology and exo-metabolomic technologies, while Hoerr provides further analysis with respect to drug discovery processes by using quantitative NMR spectroscopy to study the metabolic response of Escherichia coli cultures to different antibiotics (i.e., determining resistance to the cell to a toxin).  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the Hoerr method of quantitative NMR spectroscopy antibiotic drug discovery and analysis to the metabolomic methods of Palama, since in doing so would provide an advantage to the Palama method by expanding its breadth of analysis to include antibiotic drug discovery for bacteria such as E. coli and others that are discussed in Palama.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 8), Applicant relies on arguments from the rejection of Palama, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Palama, above, also applies to this rejection.
Accordingly, this rejection has been maintained.

Claims 20 and 21 remain rejected under 35 U.S.C. § 103 as being unpatentable over Palama, as applied to claims 1, 4, 6 and 7, above, further in view of Smart et al. (Nature Protocols, Vol. 5, No. 10, pp.1709-1729; 2010; of record) and Ammons et al. (Journal of Proteome Research, Vol. 13, pp. 2973-2985; 2014; of record).  
The teachings of Palama are set forth above (expressly incorporated herein) and anticipate claims 1, 4, 6, and 7. 
As noted above, Palama teaches methods for identifying a cell type, where the method is based on a nuclear magnetic resonance (NMR)-based metabolomics strategy for rapid discrimination and identification of several bacterial species, which relies on untargeted metabolic profiling of supernatants from bacterial culture media (Abstract).  Bacterial species (Gram negative: Escherichia coli, Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis and Staphylococcus aureus) can be well discriminated from multivariate statistical analysis, opening new prospects for NMR applications to microbial clinical diagnosis (Abstract).  
Palama teaches that such bacterial species (e.g., Gram negative: Escherichia coli, and Pseudomonas aeruginosa; Gram positive: Enterococcus faecalis and Staphylococcus aureus, and Staphylococcus saprophyticus) are most frequently responsible for urinary tract infections (page 4559, column 1, paragraph 1).  Palama also teaches that eight strains of Pseudomonas aeruginosa were cultured and analyzed by NMR spectroscopy and provided a listing of 43 metabolites identified in the culture media by NMR spectroscopy (Supplemental Tables S1 and S3). 
As noted in Palama, Palama teaches that the growth culture medium is Mueller Hinton medium.  With regard to the components within the growth medium, it is again noted that the originally filed specification (page 25, paragraph 4) indicates that Mueller Hinton medium comprises both beef extract and casein hydrolysate as well as starch.  Beef extract and casein hydrolysate (hydrolyzed protein that are peptides and amino acids) with comprise amino acids such as histidine, methionine, threonine and serine, while starch is a polymer comprising glucose units.  In view of the above, the Mueller Hinton medium will comprise the additional claimed components, such as glucose, histidine, methionine, threonine and serine, as indicated in instant claims 1, 21 and 22.
Further, as with E. coli, Palama teaches a Mueller Hinton medium only NMR profile (media blank), where the NMR profile of the media blank can be directly compared against the Pseudomonas aeruginosa, Staphylococcus aureus and Staphylococcus saprophyticus NMR profiles (Supplemental Fig. S2).
Although Palama teaches the above, Palama does not teach that analyzing to determine if the incubated growth medium contains hydroxydecanoate and if analyzing determines that the incubated growth medium contains hydroxydecanoate, identifying identifies the cell type as Pseudomonas aeruginosa.  Further, Palama does not teach analyzing the incubated growth medium for 4-aminobutyrate; and if analyzing determines that the incubated growth medium contains 4-aminobutyrate, the cell type is identified as Staphylococcus aureus. 
In addition to Palama, Smart teaches another analytical platform for the analysis of intra- and extracellular metabolites of microbial cells (e.g., yeast, filamentous fungi and bacteria) using gas chromatography–mass spectrometry (GC-MS) (Abstract). 
Smart teaches that of the microbial cells tested, Pseudomonas aeruginosa was tested where it produced extracellular metabolites such as 3-hydroxydecanoate (a hydroxydecanoate; Fig. 12b).  Smart also teaches that there are common extracellular metabolite compounds found and identified from the culture media, where such metabolites also include 4-aminobutyric acid (Table 1). 
Ammons also teaches comparisons of extracellular and intracellular metabolite profiles detected by NMR metabolomics where methicillin-resistant (MRSA) and methicillin-susceptible (MSSA) Staphylococcus aureus strain NMR profiles were conducted.  Ammons teaches amino acid catabolism may be a significant component of Staphylococcus aureus biofilm metabolism, as multiple metabolites associated with amino acid degradation include metabolites associated with alanine, aspartate, cysteine, isoleucine, methionine, serine, threonine, and histidine metabolic pathways that may be utilized by Staphylococcus aureus amino acids (page 2978-2979, column 1; Tables 1 and 2).  Such metabolites include 4-aminobutyrate for the identification for Staphylococcus aureus (Tables 1 and 2).  Ammons teaches that strain-independent PCA statistical grouping of metabolite variables characteristic of the Staphylococcus aureus biofilm phenotype identified metabolites associated with alternative hexose utilization, suggesting that rhamnose incorporation into extracellular polymeric substances (EPS) may be important for the Staphylococcus aureus biofilm mode of growth, while rhamnose incorporation into the EPS is important for the common wound colonizer Pseudomonas aeruginosa (page 2983, column 1, paragraph 1; i.e. based on the metabolite, the bacteria can be distinguished one from another).
A person of ordinary skill in the art would have been motivated to add the known metabolites indicated in both Smart and Ammons for Pseudomonas aeruginosa and Staphylococcus aureus into the NMR metabolomic methods of Palama, since all of the references are involved with the field of microbiology and exo-metabolomic technologies, while both Smart and Ammons provide further data on known metabolites for bacterial strains known in the art to be pathogenic which then can be applied to the same pathogenic bacteria in Palama. 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the known metabolites indicated in both Smart and Ammons for Pseudomonas aeruginosa and Staphylococcus aureus into the NMR metabolomic methods of Palama, since in doing so would provide an advantage to the Palama method by expanding its analysis of existing studied bacteria by creating more accurate NMR profiles with known metabolites for both Pseudomonas aeruginosa and Staphylococcus aureus.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 8), Applicant relies on arguments from the rejection of Palama, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Palama, above, also applies to this rejection.
Accordingly, this rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631